Citation Nr: 1216505	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-48 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for pituitary gland tumor, to include as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served in active military service from June 1955 to June 1959 and from August 1962 to August 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.  Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the Veteran's appeal must be remanded for further development.  Specifically, during the current appeal, the Veteran contends that he has residuals of a pituitary gland tumor that was incurred as a result of exposure to Agent Orange during his military service in the Republic of Vietnam.  See the Veteran's statement dated October 2010.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases (e.g., brain tumors) may be presumed service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).

In addition, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  Previously, the diseases for which service connection may be presumed to be due to an association with herbicide agents included AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Recently, however, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  

Notably, even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, the Veteran's DD-214 confirms that he was stationed in the Republic of Vietnam from September 1968 to August 1969.  Therefore, his in-service exposure to herbicides is conceded.

Service treatment records (STRs) show no treatment for, or diagnosis of, a pituitary gland tumor.  STRs do show that the Veteran had a cervical lymph node removed in 1959, which was benign.  This node removal was reported in the Veteran's March 1975 retirement examination.  However, no abnormalities as to the brain or pituitary gland were noted in the May 1975 retirement examination report.

According to post-service treatment records, the Veteran was referred for magnetic resonance imaging (MRI) after he presented with decreased visual acuity in May 2006.  See the private treatment records of Dr. G. dated from May 2006 to June 2006.  The May 2006 MRI report revealed "a large 2.4 x 2.8 x 2.8 cm. lesion within the sella and extending [to the] super sella region as well [as] extension into the cavernous sinuses with possible encasement of the internal carotid arteries within the sinuses."  The differential diagnosis was reported as "pituitary macroadenoma versus meningioma versus less common lesions."  See the MRI report dated May 2006.  A June 2006 computed tomography (CT) scan of the maxillary sinuses showed "[a]bnormal appearing sella thought [to be] secondary to expanding lesion."

In July 2006, the Veteran underwent a transspenoidal hypophysectomy for resection of pituitary lesion.  A pathology report dated July 2006 revealed the pituitary lesion to be "pituitary adenoma without demonstrable hormone expression."  The tumor was determined to be benign.  See the private pathology report dated July 2006.
An MRI conducted several months later in December 2006 revealed:  "(1). Postsurgical changes in the sphenoid region with normal enhancement and no sign of recurrent mass or other focal abnormality; (2). The remainder of the brain is unremarkable."  Subsequent VA and private treatment records demonstrate that the pituitary gland tumor has not recurred, although the Veteran is currently treated for hypopituitarism and complaints of fatigue.  See the private treatment records of Dr. R. R. dated in November 2008 and May 2010.

In support of his claim, the Veteran has submitted numerous statements contending that his pituitary gland tumor was the result of his in-service herbicide exposure.  In this regard, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Crucially, there is currently no medical evidence of record addressing the issue of medical nexus-in particular, whether the Veteran's pituitary gland tumor was incurred in, or aggravated by, his military service.  The Board therefore finds that, on remand, the AOJ must schedule the Veteran for a VA examination that addresses the nature and etiology of his pituitary gland tumor.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).
To this end, the Veteran has asserted that the pituitary gland tumor is a "slow-growing" tumor-thus, arguing that the tumor potentially developed over a long period of time.  See the Veteran's statement dated July 2010.  As such, on remand, the VA examiner must obtain from the Veteran a thorough medical history to include information concerning the onset of his symptoms of the pituitary gland tumor.  In addition, the examiner's opinion must be based on a thorough review of the claims file, to include all pertinent VA and private post-service treatment records, and the Veteran's STRs-in addition to an examination of the Veteran.  Further, although a pituitary gland tumor is not a disease presumptively related to herbicide exposure, the examiner should specifically address whether the pituitary gland tumor is related to herbicide exposure conceded as a result of the Veteran's service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011) & Combee v. Brown, 34 F.3d 1039, 1043-44 (holding that direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions).

Moreover, review of the record (including the Veteran's physical claims folder as well as his Virtual VA file) reflects VA medical treatment.  Thus, on remand, any ongoing relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. After obtaining the appropriate release of information forms where necessary, procure any records of pituitary gland treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VA medical facility in Paducah, Kentucky since September 2011.  All such available documents should be associated with the claims file.  

2. Thereafter, schedule the Veteran for a VA examination with a physician of appropriate expertise to determine the nature, extent, and etiology of the diagnosed pituitary gland tumor.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

All related pathology shown on examination should be annotated in the examination report.  Also, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that the diagnosed pituitary gland tumor had its clinical onset in service or is otherwise related to a disease or injury incurred in service, to include the Veteran's conceded exposure to herbicides.  In answering this question, the examiner should obtain from the Veteran a complete medical history including information concerning the onset of symptoms later associated with the pituitary gland tumor.

A complete rationale for any opinion expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate claim for service connection for a pituitary gland tumor, to include as secondary to in-service exposure to herbicides.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

